Citation Nr: 9901854	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  97-16 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for the residuals of a 
left ring finger injury, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel
INTRODUCTION

The veteran had active military service from June 1953 to May 
1955 and from August 1955 to August 1959.  

A perfected appeal to the Board of Veterans Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  The present case arises from 
January 1996 rating action, with which the veteran disagreed 
in April 1996.  A statement of the case was issued in March 
1997, and the veteran perfected his appeal by the submission 
of a VA Form 9 (Appeal to Board of Veterans Appeals) in May 
1997.  Thereafter, the veteran offered testimony at a hearing 
conducted at the RO by a hearing officer in October 1997 and, 
after additional records were obtained, a supplemental 
statement of the case was issued in March 1998.  In August 
1998, the veteran appeared before the undersigned Member of 
the Board at another hearing conducted at the RO, after which 
the case was transferred to the Board in Washington, DC.  


REMAND

The veteran is seeking an increased disability evaluation for 
the impairment arising out of the residuals of an injury he 
sustained to his left ring finger during service.  A review 
of the veterans service medical records reflects that there 
are no specific treatment records relating to that particular 
finger.  Nevertheless, the report of the examination 
conducted in connection with the veterans discharge from 
service revealed that the veteran injured the ring finger of 
his left hand while playing football, and that there was 
slight limitation to finger.  

Following service, there is no record of any complaints or 
treatment pertaining to the finger until 1995, some 36 years 
after service.  Indeed, the first application for VA benefits 
submitted by the veteran, in 1962, made no mention of the 
finger.  Nevertheless, in October 1995, the veteran submitted 
a claim for benefits arising out of a disability he 
characterized as a broken [left] hand.  In connection 
with that claim, the veteran was scheduled for an examination 
for VA purposes, which took place in December 1995.  At that 
time, the veteran informed the examiner that he had his left 
hand caught on a cable while servicing an aircraft in the 
military, which, as the examiner described it, resulted in an 
avulsion of the profundus tendon onto the distal phalanx of 
the left ring finger.  The veteran also explained that, 
although he had been unable to flex the distal joint of the 
finger since the injury in service, his previous high level 
of function had been deteriorating secondary to pain.  
Physical examination of the veterans hand revealed an 
obvious deformity, with an inability to flex the distal 
interphalangeal joint of the ring finger.  The remainder of 
[the] examination was unremarkable.  

In a rating action dated in January 1996, the veteran was 
service connected for a left ring finger injury and 
assigned a noncompensable disability evaluation.  Shortly, 
thereafter, the veteran disagreed with the rating he had been 
assigned, and has contended, in this appeal, that the finger 
injury has caused numbness and pain which extends into the 
hand and up to the elbow.  It is this overall impairment 
which the veteran believes has not been adequately 
compensated.  

Following the receipt of the veterans notice of 
disagreement, the RO undertook additional development of the 
record.  This included obtaining and associating with the 
claims file VA medical records dated between 1995 and 1998.  
These showed, among other things, that the veteran received 
treatment during this time for left ulnar neuropathy and 
cubital tunnel syndrome, for which he underwent a cubital 
tunnel release and medial epicondylectomy in October 1997.  
They also showed that there were possible sensory changes 
present in the finger at issue.  In view of these findings, 
the veteran was subsequently assigned a 10 percent disability 
rating under the provisions of 38 C.F.R. § 4.124a, Diagnostic 
Code 8616, for symptoms consistent with mild incomplete 
paralysis of the ulnar nerve.  Since then, the veteran has 
continued to assert, in effect, that the 10 percent rating 
does not adequately compensate him for his impairment.  At 
the Travel Board hearing conducted before the undersigned, 
the veteran testified that he has no sensation in his finger, 
and that this problem extends into the palm and wrist.  He 
also mentioned that he has a very weak grip.  

It is apparent from the record that, during the course of 
this appeal, the veteran has experienced a number of problems 
relating to his left upper extremity.  These have included 
the inability to flex the distal interphalangeal joint of the 
left ring finger, cubital tunnel syndrome, and ulnar 
neuropathy.  The veteran has presented himself to VA for 
purposes of establishing entitlement to compensation, as if 
these conditions are all related.  The RO, for its part, has 
taken pains to limit its evaluation to the left ring finger 
itself.  In doing so, however, the RO does not appear to have 
given full consideration to the report of the most recent 
examination conducted for VA purposes, in April 1998.  
Although this examination appears to have been concerned 
primarily with an evaluation of the veterans knee (for which 
the veteran was then assigned a 20 percent rating), there 
were findings made regarding the veterans left upper 
extremity and hand problems.  (In this regard, the examiner 
appears to have concluded that the veterans left hand has 
been very weak since service, which caused him to overuse the 
left elbow.  That overuse resulted in degenerative arthritis 
in that joint, and compression of the ulnar nerve.  This 
condition then required corrective surgery in 1997.)  As 
previously mentioned, however, the RO does not appear to have 
taken this report into consideration, since the record does 
not reflect that any re-evaluation of the veterans finger 
disability was accomplished after the reports receipt, and 
no supplemental statement of the case was issued addressing 
this evidence.  

Under applicable regulation, evidence received by the agency 
of original jurisdiction prior to transfer of the records to 
the Board after an appeal has been initiated (including 
evidence received after certification to the Board has been 
completed) will be referred to the appropriate rating or 
authorization activity for review and disposition.  If the 
statement of the case was prepared before the receipt of the 
additional evidence, a supplemental statement of the case 
will be furnished the appellant, unless the additional 
evidence duplicates evidence previously of record or is 
irrelevant.  38 C.F.R. § 19.37.  In this case, it does not 
appear that the report of the examination conducted for VA 
purposes in April 1998 was considered by the RO in the 
context of the veterans claim.  Since this additional 
evidence is not duplicative of any previous evidence, and may 
be considered to address the merits of the veterans 
contentions, it should be considered by the RO.  In that way, 
each disability effecting the veterans left upper extremity 
will be accurately identified, and those relating to the 
veterans service-connected finger injury will be evaluated, 
before the Board enters its final decision.  

Under the circumstances described above, this case is 
remanded to the RO for the following action:  

1.  The veteran should be requested to identify 
all sources of recent treatment received for 
his left upper extremity, including his 
hand/fingers, and to furnish signed 
authorizations for release to the VA of private 
medical records in connection with each non-VA 
source he identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder) should then be requested.  All 
records obtained should be added to the claims 
folder.  

2.  Next, the RO should review the evidence 
associated with the file since the March 1998 
supplemental statement of the case was issued, 
and in particular the report of the examination 
conducted for VA purposes in April 1998.  Any 
additional development as may be logically 
indicated as a result of its review of this 
evidence, to include the conduct of any 
additional examination of the veterans left 
upper extremity, with opinions regarding the 
etiology of any current finger, hand, and arm 
disabilities should be accomplished.  Then, in 
light of all the evidence, the RO should 
specifically identify the disability, or 
disabilities, for which service connection is 
in effect with respect to the left upper 
extremity, and enter its determination as to 
the extent to which that disability, or those 
disabilities, are disabling.  In the event the 
action taken by the RO results in the grant of 
service connection for additional disabilities, 
and/or an evaluation of the impairment 
effecting the left upper extremity in excess of 
the 10 percent currently assigned for the 
veterans left ring finger injury, it should be 
determined whether this satisfies his appeal.  
If it does not, he and his representative 
should be provided with a supplemental 
statement of the case, and given an opportunity 
to respond before the case is returned to the 
Board.  

The purpose of this Remand is to ensure that all relevant 
evidence has been considered in connection with the veterans 
claim, and that all disabilities arising from the veterans 
service connected left ring finger injury have been 
identified, and evaluated.  The veteran need take no further 
action with respect to his appeal unless otherwise notified, 
and the Board intimates no opinion as to the ultimate 
disposition warranted in this case by this Remand.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997). 
- 2 -
